Exhibit 10.1

ORGANOGENESIS INC.

August 6, 2019

Dan Road Associates LLC

85 Dan Road Associates LLC

275 Dan Road SPE LLC

65 Dan Road SPE LLC

Ladies and Gentlemen:

Reference is made to (a) the Credit Agreement dated as of March 14, 2019 (the
“Credit Agreement”) among Organogenesis Holdings Inc., Organogenesis Inc. (the
“Tenant”) and Prime Merger Sub, LLC (collectively, the “Borrower”), the lenders
from time to time party thereto (the “Lenders”), and Silicon Valley Bank, as
administrative agent (the “Administrative Agent”), and (b) the Subordination
Agreement, dated as of March 14, 2019 (the “Subordination Agreement”) among each
of you (collectively, the “Creditors”) and the Administrative Agent. Capitalized
terms used but not otherwise defined herein have the meanings ascribed to them
in the Credit Agreement. Each of the Creditors, as a landlord or parent entity
of a landlord party to the leases identified on Schedule I hereto (together with
any replacements, amendments or modifications, the “Leases”), has extended
credit accommodations to the Tenant under the Leases. Pursuant to the
Subordination Agreement, the Creditors agreed to subordinate all obligations of
the Tenant (and the other Borrowers) to the Creditors (including, without
limitation, rent, interest, fees, charges, expenses, costs, professional fees
and expenses, and reimbursement obligations) existing as of March 14, 2019, in
each case in respect of Tenant’s accrued but unpaid rent obligations under the
Leases as of March 14, 2019, in an amount equal to $10,335,513.47 (the
“Subordinated Debt”). Pursuant to the Subordination Agreement, the Borrowers
will not pay all or any part of the Subordinated Debt until the Senior Debt (as
defined in the Subordination Agreement) has been fully paid.

The parties hereto agree that each Creditor shall be entitled to receive
interest on the Subordinated Debt, for the period commencing April 1, 2019, at a
rate per annum equal to the greater of (A) the Prime Rate plus three and
three-quarters of one percent (3.75%) and (B) nine and one-quarter of one
percent (9.25%), which is the rate applicable to Term Loans under the Credit
Agreement (the “Term Loan Rate”).

Accrued interest is payable in cash on the date when Subordinated Debt is repaid
(as to the principal amount so repaid). Accrued but unpaid interest shall not
itself bear interest.

This letter agreement and the terms hereof will be governed by and construed in
accordance with the laws of the State of New York. This letter agreement may be
executed in counterparts. Please indicate your acceptance hereof by signing in
the space provided below.



--------------------------------------------------------------------------------

ORGANOGENESIS INC. By:   /s/ Timothy M. Cunningham Name:   Timothy M. Cunningham
Title:   Chief Financial Officer

 

Agreed to and Accepted:

 

DAN ROAD ASSOCIATES LLC

By:   /s/ Alan Ades Name:   Alan Ades Title:   Manager

 

85 DAN ROAD ASSOCIATES LLC By:   /s/ Alan Ades Name:   Alan Ades Title:  
Manager

 

275 DAN ROAD SPE LLC By:   /s/ Alan Ades Name:   Alan Ades Title:   Manager

 

65 DAN ROAD SPE LLC By:   /s/ Alan Ades Name:   Alan Ades Title:   Manager



--------------------------------------------------------------------------------

Schedule I

Leases

 

Landlord

  

Leased Premises

  

Creditor Parent of Landlord
(if applicable)

  

Allocated Portion of
Subordinated Rent

65 Dan Road SPE, LLC    65 Dan Road, Canton, MA    N/A    $1,046,059.71 85 Dan
Road Associates LLC    85 Dan Road, Canton, MA    N/A    $2,222,756.12 Dan Road
Associates, LLC    150 Dan Road, Canton, MA    N/A    $2,003,909.23 275 Dan Road
SPE LLC    275 Dan Road, Canton, MA    275 Dan Road Associates, LLC   
$5,062,788.41 Total          $10,335,513.47